Title: From John Adams to John Quincy Adams, 13 October 1815
From: Adams, John
To: Adams, John Quincy



Dear Sir
Quincy Octr. 13. 1815

The young Gentlemen are all flying to Europe, and apply to me for Introductions to our Ambassador in London. You must Shake hands with them all, invite them to a dinner on Mutton and Brockoli, with your Wife and yourself; but Entertainments a la mode you cannot give. The Corps diplomatique, will say “Adams lives “dans le plus infame Œconomy” their Coachmen and Footmen will look down on yours with the Utmost Scorn and Contempt. Their Secretaries, and Gentlemen attaches a l’Ambassade will Smile and leer and Sneer and Shrug their Shoulders. Quid inde? Your Father has Seen and felt all this before You.
Do your remember Magis at the Hague? He was Min. Plen. from the Elector of Cologne. He told me, he had been Minister for thirty years, but Le Roi mon Maitre, has never been able to afford me any appointment, that could enable me to reciprocate Civilities, and therefore “J’ai mangee des Ambassadeurs, il y a trent Anns.” The Ambassadors always invite me and I always accept but I never could return their Civilities.
You represent, not Cologne, but ten or a dozen Millions of People. What will be the consequence of their present Policy? All really honest Men will decline their Service, and Stock Jobbers and Abusers of their Priviledges will be the only Men who can Accept their most important Trusts.
Col Aspinwalls appointment is infinitely less responsible and infinitely more desirable to a really honest Man than yours, on his own private Account.
My Advice to you is Study Epictetus in Greek as I did more than fifty Years ago.
A.